—Appeal by the defendant from a judgment of the Supreme Court, Kings County (Brennan, J.), rendered January 3, 2002, convicting him of assault in the second degree and criminal possession of a weapon in the fourth degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant was convicted of assault in the second degree and criminal possession of a weapon in the fourth degree. The trial court properly ruled that if the defendant testified that the victim’s injuries were accidental, the People would have been permitted to cross-examine him regarding his prior conviction of attempted rape in the first degree of the victim. *541Evidence of this prior criminal conduct against the victim would have been admissible to establish intent, the absence of mistake, and the nature of his relationship with the victim (see People v Molineux, 168 NY 264 [1901]; People v Howard, 285 AD2d 560 [2001]; People v Underwood, 255 AD2d 405, 406 [1998]; People v Shorey, 172 AD2d 634 [1991]).
The defendant’s remaining contentions are unpreserved for appellate review and, in any event, do not warrant reversal. Feuerstein, J.P., Krausman, Goldstein and Rivera, JJ., concur.